MEMORANDUM **
Maria Guadalupe Bracamontes-Hernan-dez, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision denying her application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We deny the petition for review.
Braeamontes-Hernandez fails to raise and therefore waives any challenge to the IJ’s dispositive determination that she failed to establish the requisite continuous physical presence. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996). We therefore do not consider Bracamontes-Hernandez’s contentions regarding hardship. See 8 U.S.C. § 1229b(b)(1)(A).
*220This court’s review is limited to the administrative record. See 8 U.S.C. § 1252(b)(4)(A).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.